SUAREZ, J.
Following a thorough review of the petition . for writ of certiorari, the response, and the reply, and after a thorough review of the statutes and case law in question, we grant the petition in part and deny in part.
The petition requests this Court quash the trial court’s order requiring production of documents requested in the Plaintiffs First Request to Produce dated November 19, 2009. Petitioner argues many separate grounds, each of which it claims is grounds for granting the petition. We grant the petition solely on the ground that the request to produce asks for records of adverse medical incidents involving patients other than the plaintiff but does not limit the production of those records to the same or substantially similar condition, treatment, or diagnosis as the patient requesting access. See § 381.028(7)(a), Fla. Stat. (2010). By not limiting the request as required by the statute, the trial court departed from the essential requirements of the law.
We therefore quash that portion of the trial court’s order on Cedar’s Exceptions to the General Magistrate’s Report and Recommendations that requires production of records of adverse medical incidents that are not limited to the same or substantially similar condition, treatment, *191or diagnosis of the patient requesting access.
Petition for writ of certiorari granted in part and denied in part.1

. We deny the petition for certiorari on all other grounds raised in the petition as we find the trial court’s ruling on these grounds did not depart from the essential requirements of the law.